DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is a first office action, non-final rejection on the merits.  Claims 1-20, as originally filed, are currently pending and have been considered below.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
 
4.	Claims 1, 7, 11, 17 and 20 are  rejected under 35 U.S.C. 103 as being unpatentable over Burks et al. ( USP 11,279,481) in view of  Marcath et al. ( WO-2017/138922).
As Per Claim 1, Burks et al. ( Burks) teaches, a method performed by hardware processing circuitry, ( via systems and methods for tracking evaluating and determining a response to emergency  situations using unmanned airborne vehicle) comprising: performing a priority determination to determine a first priority of maintaining an in progress first task of a first drone; performing a further priority determination to determine a second priority associated with assigning a second task to the first drone; ( via Claim 1 : A system comprising: at least one server computer configured to: track in real-time multiple resources associated with a fleet of geographically distributed unmanned aerial vehicles (UAVs); receive information pertaining to an emergency situation from a computer aided dispatch (CAD) system; determine priorities associated with the fleet of UAVs based on the multiple resources and the information from the CAD system; deploy at least one UAV to a location of the emergency situation based on the priorities and a set of parameters; and upon request from a user, replay information indicative of attributes associated with deployment of at least one emergency response vehicle and the at least one UAV; the at least one server computer being in communication with a plurality of UAVs and a plurality of CAD systems, the at least one server computer including a plurality of modules and a mapping application integrated with the plurality of modules, the plurality of modules including: at least a first module to evaluate, monitor, and track a plurality of incident calls, including incident calls pertaining to emergency situations, processed by the plurality of CAD systems and any response units sent out by the CAD systems in response to the incident calls; at least a second module to evaluate performance of the plurality of CAD systems or any response unit sent out in response to the incident calls; at least a third module to make an incident-related decision about the incident calls by: (i) tracking real-time information pertaining to each UAV, the real-time information including: first information corresponding to a location of the UAV, second information corresponding to whether the UAV is docked or in-flight, and third information corresponding to the UAV's battery-life; (ii) determining launch, landing and in-flight operations of the plurality of UAVs; and (iii) selecting one or more UAVs in the plurality of UAVs to deploy in response to a selected incident call; and at least a fourth module to offer corrective/remedial action in connection with a selected incident call by: (i) selecting an incident call from the plurality of incident calls to identify a prioritized incident call; and (ii) determining information indicative of attributes associated with deployment of one or more units or UAVs in response to the prioritized incident call, including determining whether the deployment of the one or more units or UAVs was timely.

However, Burks does not explicitly teach, performing a deferral determination to defer the in-progress first task of the first drone and assign the second task to the first drone based on the first and second priorities; and instructing the first drone according to the deferral determination.  
In a  related field of art  Marcath et al. ( Marcath) teaches, taxi of unmanned aerial vehicles during package  delivery, wherein, performing a deferral determination to defer the in-progress first task of the first drone and assign the second task to the first drone based on the first and second priorities; and instructing the first drone according to the deferral determination ( via :  an expanded algorithm 300 for delivering a package is depicted. In step 304, a processor may  determine whether a single UAV can deliver the package from the retrieval site. In step 306, the single  UAV delivers the package. In step 308, an enhanced package delivery method is started. In step 310, a broadcast may be established to locate local vehicles subscribed as carriers. In step 312, vehicles heading in the desired direction may be identified. In step 314, higher  priority packages requiring  delivery may demand that a carrier changes course to meet the delivery demands. In step 316, vehicles willing to deviate may be selected to meet delivery demands. In step 318 vehicles that meet desired attributes may be used to transfer the package. In step 320, flight to the subscribed carrier may be started. In step 322,…), [0024], Figs. 3A-Steps S 302-320).
 It would have been obvious to one of ordinary skill in the art, having the teachings of Burks and Marcarth   before him   before the effective filing date of the claimed invention   to modify the systems of Burks, to include the  teachings (expanded algorithm 300) of  Marcath and configure with the system of Burkes   in order to prioritize higher priority packages, changing carrier to meet higher priority demand and choosing vehicle that meets the desired attribute to transfer the package. Motivation to combine the two teachings is, to change vehicle based on higher priority demand (i.e., an added  feature to  perform delivery operation on time).
 As per Claim 7, Burks as modified by Marcath teaches the limitation of Claim 1. However, Burks  in view of Marcath teaches, wherein the second task is recharging a second drone, and the method further comprises determining a charge status of the second drone, wherein the second priority is further based on the charge status, (Marcath : (“The charging system may be configured to  recharge  a UAV”, [0015]; “the UAV may   recharge in step 326”, [0024], Fig. 3B; and ( “The docking station 404 may include wired or wireless electrical connections to the carrier 400 to allow   recharging of UAV 402 batteries.”, [0026]). 
Claim 11 is being rejected using the same rationale as claim 1.
Claim 17 is being rejected using the same rationale as claim 7.
Claim 20 is being rejected using the same rationale as claim 1.

5.	Claims 5 and 15 are  rejected under 35 U.S.C. 103 as being unpatentable over Burks et al. ( USP 11,279,481) in view of  Marcath et al. ( WO-2017/138922)   in view of Yeturu (USP 10,322,801). 
As per Claim 5, Burks as modified by Marcath teaches the limitation of Claim 1. However, Burks  in view of Marcath teaches all limitations except, obtaining imagery of a vehicle, and  a distance between a location of the first drone and the vehicle.
In a related field of Art, Yeturu teaches,  the delivery of a package using an unmanned aerial vehicle performing surveillance action,   wherein the second task is obtaining imagery of a vehicle, and wherein the second priority is based on a distance between a location of the first drone and the vehicle (via sensors 904 ( Digital cameras 906, spectral cameras 908 ..taking image of the objects, and via LIDAR/RADAR 912  determining distance between UAV and a vehicle , col.16, lines 14-30, Fig. 9).
It would have been obvious to one of ordinary skill in the art, having the teachings of Burks and Marcarth and Yeturu  before him  before the effective filing date of the claimed invention  to modify the systems of Burks, to include the  teachings ( sensor 904 : cameras, LIDAR/RADAR  ) of Yeturu and configure with the system of Burkes   in order to obtain imagery of a  vehicle and obtain distance from UAV to the vehicle to calculate second priority of the UAV.
Claim 15 is being rejected using the same rationale as claim 5.

6.	Claims  6  and 16 are  rejected under 35 U.S.C. 103 as being unpatentable over Burks et al. (USP 11,279,481) in view of  Marcath et al. ( WO-2017/138922) in view of Yeturu ( USP 10,322,801)  in view of  Evanitsky et al. ( USP 2015/0124099 )
As per Claim 6, Burks as modified by Marcath and Yeturu teaches the limitation of Claim 5. However, Burks  in view of Marcath and Yeturu teaches all limitations except, determining an elapsed time the vehicle has been at a stable position, wherein the second priority is based on the elapsed time.  
However, in a related field of  Art, Evanitsky  et al. ( Evanitsky) teaches, a centralized server being equipped with dynamic search area module 352 calculating elapse time and probable vehicle  speed, [0057], Fig.4).
It would have been obvious to one of ordinary skill in the art, having the teachings of Burks and Marcarth and Yeturu and Evanitsky  before him  before the effective filing date of the claimed invention   to modify the systems of Burks, to include the  teachings ( dynamic search module 352) of Evanitsky  and configure with the system of Burkes  in order to calculate vehicle speed and elapse time.
Claim 16 is being rejected using the same rationale as claim 6.
 
7.	Claim  8  is   rejected under 35 U.S.C. 103 as being unpatentable over Burks et al. ( USP 11,279,481) in view of  Marcath et al. ( WO-2017/138922) in  view Chambers et al. (USP 9,997,080).
As per Claim 8, Burks as modified by Marcath teaches the limitation of Claim 7. However, Burks  in view of Marcath  does not explicitly teach, determining a payload the second drone, wherein the second priority is further based on the payload.  
In  a related field of Art, Chambers et al. (Chambers) teaches,  decentralized air traffic management system for unmanned aerial vehicles,  wherein, determining a payload the second drone, wherein the second priority is further based on the payload (via aircraft control system via  mission planning module 200 defining priority based on mission related parameters of a UAV , assigning priority based on payloads, Col.22, lines 36-58,  also col.8, lines 8-5, Fig.2A.).
It would have been obvious to one of ordinary skill in the art, having the teachings of Burks , Marcarth  and Chambers  before him before the effective filing date of the claimed invention  to modify the systems of Burks, to include the  teachings (aircraft control system) of  Chambers and configure with the system of Burkes  in order to define priority of UAV based on payload.

8.	Claim  9 is  rejected under 35 U.S.C. 103 as being unpatentable over Burks et al.  ( USP 11,279,481) in view of  Marcath et al. ( WO-2017/138922) in  view Chambers et al. (USP 9,997,080) in  view of Yeturu (USP 10,322,801).
As per Claim 9, Burks as modified by Marcath  and Chambers teaches the limitation of Claim 8. However, Burks  in view of Marcath and Chambers  does not explicitly teach, determining a distance between the first drone and the second drone, wherein the second priority is further based on the distance.  
In a related field of Art, Yeturu teaches,  the delivery of a package using an unmanned aerial vehicle performing surveillance action,  wherein, determining a distance between the first drone and the second drone, wherein the second priority is further based on the distance ( via sensors 904 ( Digital cameras 906, spectral cameras 908 ..taking image of the objects, and via LIDAR/RADAR 912  determining distance between UAV and a vehicle , col.16, lines 14-30, Fig. 9).

It would have been obvious to one of ordinary skill in the art, having the teachings of Burks and Marcarth  and Chambers and Yeturu  before him  before the effective filing date of the claimed invention   to modify the systems of Burks, to include the  teachings ( sensor 904 : cameras, LIDAR/RADAR  ) of Yeturu and configure with the system of Burkes   in order to obtain imagery of a  vehicle and obtain distance from UAV to the vehicle to calculate second priority of the UAV.


9.	Claim 18 is  rejected under 35 U.S.C. 103 as being unpatentable over Burks et al. ( USP 11,279,481) in view of  Marcath et al. ( WO-2017/138922)   in view of Chambers et al. (USP 9,997,080) in view of Yeturu ( USP 10,322,801)  
As per Claim 18, Burks as modified by Marcath teaches the limitation of Claim 17. However, Burks  in view of Marcath does not explicitly teach, determining a current payload of the second drone; determining a distance between the first drone and the second drone, wherein the second priority is further based on the payload and the distance. 
In  a related field of Art, Chambers et al. (Chambers) teaches,  decentralized air traffic management system for unmanned aerial vehicles,  wherein, determining a current payload of the second drone (via aircraft control system via  mission planning module 200 defining priority based on mission related parameters of a UAV , assigning priority based on payloads, Col.22, lines 36-58,  also col.8, lines 8-5, Fig.2A.).
It would have been obvious to one of ordinary skill in the art, having the teachings of Burks , Marcarth  and Chambers  before him before the effective filing date of the claimed invention  to modify the systems of Burks, to include the  teachings (aircraft control system) of  Chambers and configure with the system of Burkes  in order to define priority of UAV based on payload.
However, Burks , Marcath and Chambers does not explicitly teach, determining a distance between the first drone and the second drone, wherein the second priority is further based on the payload and the distance.
In a related field of Art, Yeturu teaches,  the delivery of a package using an unmanned aerial vehicle performing surveillance action,  wherein, determining a distance between the first drone and the second drone, wherein the second priority is further based on the payload and the distance (via sensors 904 ( Digital cameras 906, spectral cameras 908 ..taking image of the objects, and via LIDAR/RADAR 912  determining distance between UAV and a vehicle , col.16, lines 14-30, Fig. 9).
It would have been obvious to one of ordinary skill in the art, having the teachings of Burks and Marcarth  and Chmabers and Yeturu  before him  before the effective filing date of the claimed invention   to modify the systems of Burks, to include the  teachings ( sensor 904 : cameras, LIDAR/RADAR  ) of Yeturu and configure with the system of Burkes   in order to obtain imagery of a  vehicle and obtain distance from UAV to the vehicle to calculate second priority of the UAV.

 Allowable Subject Matter
10.	Claims 2-4, 10, 12-14 and 19 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663